Citation Nr: 1029744	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  04-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In July 2009, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that another remand is necessary in this case.  In the July 2009 
remand, the Board remanded the appeal so that an adequate VA 
examination and opinion could be obtained with respect to the 
question of employability.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  An examination was scheduled for July 27, 2009, 
but the Veteran failed to report.  When the VA medical center 
advised the AOJ that the Veteran did not attend the scheduled 
examination, they provided a copy of the notice letter sent to 
the Veteran giving him the date and time of the examination.  
Unfortunately, the date on the notice letter in the file is July 
28, 2009.  Although the Board finds it possible that the date on 
the letter reflects merely the date the copy of the letter to be 
sent to the AOJ was printed, it is the only date associated with 
the notice.  Thus, it is impossible to ascertain whether the 
Veteran received notice of the examination in a timely manner.  
Accordingly, the Board determines that the Veteran must be 
scheduled for another VA examination to assess his 
unemployability.

Therefore, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to assess whether his service-connected 
disabilities alone prevent him from 
obtaining and maintaining substantially 
gainful employment.  The claims file 
should be available for review by the 
examiner, and the examination report 
should reflect that such review occurred.  
The examiner must elicit from the Veteran 
and record for clinical purposes, a full 
work, and educational history.  
Additionally, the examiner is requested to 
1) identify all factors that affect the 
Veteran's employability, 2) discuss the 
impact of his service-connected 
disabilities on his employability, and 3) 
discuss what type of employment, if any, 
in which the Veteran is capable of 
engaging in spite of his service-connected 
disabilities, consistent with his 
education and occupational experience, and 
irrespective of age and any nonservice-
connected disorders.

2.	A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
last known address.  This documentation 
must also reflect the date the notice 
was sent to the Veteran.  It must also 
be indicated whether any notice that was 
sent was returned as undeliverable.
4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the October 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


